Citation Nr: 9911666	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-33 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for trigeminal neuralgia as the result of 
removal of right pre-auricular papule by VA on July 11, 1995. 

2.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for residuals of a syncope episode with 
scalp laceration on February 14, 1996 as a result of a fall 
as the result of Tegretol medication prescribed by VA.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1974. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in March 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which found that the veteran's claims were not well 
grounded. 


FINDINGS OF FACT

1.  The weight of the evidence of record reflects that the 
veteran suffered additional disability of trigeminal 
neuralgia as the result of removal of a right pre-auricular 
papule by VA on July 11, 1995. 

2.  The weight of the evidence of record reflects that the 
veteran suffered additional disability of a well-healed scar, 
residual to a scalp laceration on February 14, 1996, as the 
result of a fall due to a syncope episode, as the result of 
Tegretol medication prescribed by VA.  


CONCLUSIONS OF LAW

1.  Compensation for trigeminal neuralgia as the result of 
removal of right pre-auricular papule by VA on July 11, 1995 
is warranted.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.358, 3.800 (1998). 

2.  Compensation for a well-healed scar, as a residual of a 
syncope episode with scalp laceration on February 15, 1996 as 
a result of a fall as the result of Tegretol medication 
prescribed by VA, is warranted.  38 U.S.C.A. §§ 1151, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.358, 3.800 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented 
claims that are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented claims that 
are plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a). 

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether the veteran 
has additional disability as a result of VA hospitalization 
or medical treatment. 

While the veteran is not required to show negligence, error 
in judgment or other fault in the medical treatment furnished 
by VA to the veteran in 1992, Brown v. Gardner, 115 S.Ct. 552 
(1994), he still has the burden of submitting cognizable 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim under the provisions of 
38 U.S.C.A. § 1151 is plausible or capable of substantiation.  
That is, the veteran must submit competent evidence that 
additional disability occurred as the result of VA treatment.  
38 U.S.C.A. §§ 1151, 5107(a).

The applicable statute and regulations provide that when any 
veteran suffers an injury or aggravation of an injury as the 
result of VA hospitalization, medical or surgical treatment, 
submission to an examination, or the pursuit of a course of 
vocational rehabilitation, and not as a result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to the veteran, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358(a), 3.800. 

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  

In determining whether any additional disability resulted 
from VA hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)  It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(1) and (2).

(2)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

The veteran contends that, ever since his "temple was 
frozen" by VA in July 1995 in order to remove a "spot of 
skin cancer," he has experienced right eye pain with 
movement and headaches.  He also contends that later in 1995 
VA overprescribed Tegretol, which caused him to become dizzy, 
lose consciousness, fall and hit his head, which resulted in 
a gash in his scalp, which is now a well-healed scar above 
his hairline. 

The evidence of record reflects that in April 1995 the 
veteran was seen for complaints of increased size and mild 
discomfort from a pruritic lesion on the right pre-auricular 
area of his head.  The examiner noted a 6-7 mm hyperkeratotic 
papule to this area of the veteran's face, diagnosed as 
actinic-keratosis (AK) of the right pre-auricular area.  In 
June 1995, the veteran was assessed as having 
pseudopapilledema/buried drusen, greater on the left than the 
right, pre-surgical cataracts, and refractive error.  On July 
11, 1995, the veteran underwent treatment (removal) with 
liquid nitrogen of the temporal skin papule to the right pre-
auricular area.  

Subsequently, in August 1995, the veteran complained of right 
eye discomfort, assessed as a stye of the right lower lid 
with minimal conjunctivitis.  He reported that his right 
cranial pain and pre-existing headaches had increased in 
frequency.  The diagnosis in September 1995 was idiopathic 
trigeminal neuralgia, for which the veteran was prescribed 
Tegretol for pain, beginning in September 1995.  In October 
1995, the veteran was noted to have mild/minimal erythema to 
the right pre-auricular area, assessed as the result of the 
previous AK versus vertigo of the right pre-auricular area.  
In October 1995, the veteran also reported improvement of the 
pain, but increased tearing of the right eye. 

In April 1996, the veteran continued to complain of right 
pre-auricular pain.  The VA examiner reported that the 
veteran's idiopathic trigeminal neuralgia appeared to be 
unrelated to his previous liquid nitrogen treatments to the 
right pre-auricular area.  

During a personal hearing in January 1999 before the 
undersigned member of the Board, sitting at Portland, Oregon, 
the veteran testified in relevant part that, after treatment 
by VA in July 1995 which involved freezing a growth on the 
right side of his face, he experienced pain on the right side 
and to the eye, watering of the eye, and increased headaches; 
that he subsequently went to VA, and was prescribed Tegretol; 
that prior to VA treatment in July 1995 he had experienced 
sinus headaches as long as he could remember, though he did 
not previously have pain in the eye or right side of his 
head; that prior to VA treatment in July 1995 he was not 
taking any medication for headaches, but was taking medicine 
for sinuses; and that he no longer had sinus headaches as 
long as he took his medication.  The veteran's wife testified 
in relevant part that the veteran did not have the symptoms 
of problems with the eye or the right side until the July 
1995 freezing of "cancer." 

In determining that additional disability exists, the Board 
notes that, prior to treatment on July 11, 1995 involving 
removal of a diagnosed AK with liquid nitrogen, the veteran 
did not have trigeminal neuralgia; this condition developed 
in the months following the release.  While the veteran had a 
long history of pre-existing headaches, attributed to sinus 
headaches, subsequent to the AK treatment in July 1995, the 
veteran complained of increased frequency of headaches and 
increased tearing of the right eye.  

The evidence of record includes medical evidence which 
relates the veteran's currently diagnosed idiopathic 
trigeminal neuralgia to the previous AK removal with liquid 
nitrogen treatments.  In this regard, the Board notes the 
April 1996 opinion that the veteran's idiopathic trigeminal 
neuralgia appeared to be unrelated to such liquid nitrogen 
treatments to the pre-auricular area.  However, given the 
proximity in time of the trigeminal neuralgia to the July 
1995 treatments, coupled with the initial impression of 
probable relationship, entered closer in time to the July 
1995 treatment, the Board finds that the evidence is in 
equipoise regarding the relationship of the veteran's 
trigeminal neuralgia (including symptomatology of increase in 
pre-existing headaches and right eye watering) to VA 
treatment.  Resolving reasonable doubt in the veteran's 
favor, the Board finds that compensation for trigeminal 
neuralgia as the result of removal of right pre-auricular 
papule by VA on July 11, 1995 is warranted.  38 U.S.C.A. 
§§ 1151, 5107; 38 C.F.R. §§ 3.102, 3.358, 3.800. 

With regard to the grant of compensation for increased 
headaches or right eye tearing as additional disability, 
however, the Board notes that compensation may be awarded and 
paid for the degree of disability (but only that degree) over 
and above the degree of disability existing prior to 
aggravation.  As the veteran's sinus headaches clearly pre-
existed the July 1995 treatment by VA, compensation is not 
payable for that degree of disability.  See 38 C.F.R. 
§ 3.310(a) (1998). 

With regard to the veteran's claim of entitlement to 
compensation under the provisions of 38 U.S.C. § 1151 for 
residuals of a syncope episode with scalp laceration on 
February 14, 1996 as a result of a fall as the result of 
Tegretol medication prescribed by VA, the evidence reflects 
that a December 1995 pain management program intake report 
reflects an Axis I assessment of pain disorder (including 
cranial nerve root pain) associated with both psychological 
factors and a general medical condition.  In January 1996, 
the veteran complained of a right eye problem and pain to the 
right side of the face, and was noted to have evening blurry 
vision, which resolved, but the right trigeminal neuralgic 
symptoms had recurred.  On February 15, 1996, the veteran was 
hospitalized for a syncopal episode with scalp laceration 
which occurred at home the night before.  The initial 
assessments were syncope, possible seizure, status post fall 
with blunt trauma to the head, and altered mental status.  

With regard to a medical nexus opinion of etiology, the Board 
notes that the examiner at the February 15, 1996 admission 
indicated that the syncopal episode was etiologically related 
to change with recent increase in dosage of Tegretol, that a 
cardiac cause was less likely, and that anemia could have 
contributed to it.  The veteran was placed on a trial 
reduction of Tegretol.  A March 1996 entry reflects the 
opinion that the etiology of the February 1996 syncopal 
episode remained unclear, and the examiner indicated that 
there was no clear literature reference to the relationship 
between Tegretol and hypotension, and that the single 
syncopal episode was possibly secondary to a vasovagal 
etiology.  

In this regard, the Board notes the conflicting medical 
etiology opinions of record.  In resolving the differing 
opinions, the Board notes that, as reported, prior to the 
February 1996 syncope incident, the dosage of Tegretol had 
been increased, and the medical opinion which etiologically 
related the veteran's incident of syncope to the increase in 
dosage of Tegretol did so at the time of the reported 
symptomatology, with the advantage of having observed the 
veteran's laceration and other relevant behavior the day 
following the incident.  It is also significant that the 
examiner chose to reduce the veteran's dosage of Tegretol.  
When weighed against the March 1996 opinion of etiology, 
which offered other possible origins for the syncope, the 
Board finds that the evidence is in equipoise regarding the 
relationship of the veteran's residual well-healed scar to VA 
treatment (via syncope and the resulting fall and 
laceration).  Resolving reasonable doubt in the veteran's 
favor, the Board finds that compensation for a well-healed 
scar, as a residual of a syncope episode with scalp 
laceration on February 14, 1996 as a result of a fall as the 
result of Tegretol medication prescribed by VA, is warranted.  
38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. §§ 3.102, 3.358, 3.800.  
A well-healed scar above the hairline is the only residual of 
the laceration demonstrated by the evidence of record, 
including lay testimony regarding symptomatology and clinical 
findings.  The Board finds that compensation is not warranted 
under the provisions of 38 U.S.C.A. § 1151 for any other 
residuals. 

In reaching this conclusion, the Board notes the veteran's 
argument that VA "overprescribed" Tegretol, and that it was 
this overprescription which led to the syncope, and, 
therefore, caused the fall, laceration, and residual scar, 
thus raising a claim under 38 U.S.C.A. § 1151 based on a 
theory of negligence by VA.  The grant of compensation in 
this veteran's case, however, does not depend upon a finding 
that VA was negligent in over-prescribing Tegretol.  The no 
fault standard applied was simply whether the additional 
disability of a residual scar was "the result of" VA 
treatment, in this case, the prescription of Tegretol.  In 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993), because the 
veteran had not presented a well-grounded claim, the Court 
did "not reach the interesting question of whether 
38 U.S.C.A. § 1151 applies in circumstances where . . . a 
claim is made that the negligent failure to diagnose this 
disease is 'aggravation' of that disease."  In this regard, 
the United States Supreme Court stated in Brown v. Gardner 
that fault of VA personnel is not relevant to a determination 
of entitlement to benefits under the provisions of 38 U.S.C. 
§ 1151.  In Brown, the United States Supreme Court upheld a 
lower Federal Circuit Court decision, which had upheld the 
Court of Veterans Appeals reversal of a Board decision 
denying benefits under 38 U.S.C. § 1151, holding that § 1151 
"neither imposes nor authorizes adoption of the fault-or-
accident requirement." Id. at 554 (italics added).  The 
United States Supreme Court also stated that the term 
"injury" and "aggravation of injury" "cannot carry with 
it any suggestion of fault attributable to the VA in causing 
it," Id. at 555, and that it would be an "eccentricity" to 
read a fault requirement into the "result of" language of 
38 U.S.C. § 1151, Id. at 556.   



ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151, for trigeminal neuralgia as the result of removal of 
right pre-auricular papule by VA on July 11, 1995, is 
granted. 

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151, for a well-healed scar to the head, as a residual of 
a syncope episode with scalp laceration on February 14, 1996 
as a result of a fall as the result of Tegretol medication 
prescribed by VA, is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

